                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                  NO. 5:09-CR-00216-FL-2
                                    5:16-CV-00665-FL


  UNITED STATES OF AMERICA                                 ORDER GRANTING
                                                           DEFENDANT’S MOTION TO
                                                           CONTINUE SENTENCING
     v.                                                    HEARING



  HYSEN SHERIFI


             ORDER GRANTING DEFENDANT’S MOTION TO CONTINUE
                    DEFENDANT’S SENTENCING HEARING

      Upon motion by the defendant Hysen Sherifi, by and through court-appointed

counsel to continue the defendant’s re-sentencing hearing , it is hereby ORDERED and

DECIDED that the hearing on the defendant’s re-sentencing is now scheduled for that

term of criminal court commencing on August 3, 2021.

          ORDERED this     17th     day of    March         , 2021.




                                                LOUISE WOOD FLANAGAN
                                                United States District Judge




           Case 5:09-cr-00216-FL Document 2361 Filed 03/17/21 Page 1 of 1
